Case: 16-11085   Date Filed: 10/27/2016   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11085
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:15-cr-00199-PGB-GJK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

ROSS EDWARD PAULSON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 27, 2016)



Before JORDAN, JULIE CARNES, and EDMONDSON, Circuit Judges.
              Case: 16-11085     Date Filed: 10/27/2016   Page: 2 of 5


PER CURIAM:



      Ross Edward Paulson appeals his 240-month sentence, imposed after he

pleaded guilty to one count of coercion and enticement of a minor, in violation of

18 U.S.C. § 2422(b). On appeal, Paulson argues that his sentence, which was 120

months above the guideline range, was substantively unreasonable because it was

more severe than necessary to achieve the statutory goals identified in 18 U.S.C.

§ 3553(a)(2). Paulson specifically argues that the district court’s sentencing

decision was “flawed” in three ways: (1) the court failed to find that Paulson’s

conduct was outside the “heartland” of typical child-enticement cases and therefore

rejected the guideline sentence chiefly because of its general policy disagreement

with the Sentencing Guidelines; (2) the court improperly used the statutory

sentencing range, rather than the Guidelines, as its “lodestone” for sentencing; and

(3) the court improperly justified its upward variance by rejecting mitigating

factors raised by Paulson rather than by properly weighing the § 3553(a) factors.

We see no reversible errors.

      We review the substantive reasonableness of a sentence—whether inside or

outside the applicable guideline range—under a deferential abuse-of-discretion

standard of review. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591,

169 L. Ed. 2d 445 (2007). The party who challenges the sentence bears the burden


                                          2
              Case: 16-11085     Date Filed: 10/27/2016    Page: 3 of 5


of showing that the sentence is unreasonable in the light of the record and the

§ 3553(a) factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      “The review for substantive unreasonableness involves examining the

totality of the circumstances, including an inquiry into whether the statutory factors

in § 3553(a) support the sentence in question.” United States v. Gonzalez, 550
F.3d 1319, 1324 (11th Cir. 2008). That an imposed sentence is well below the

statutory maximum is indicative of reasonableness. United States v. McKinley,

732 F.3d 1291, 1299 (11th Cir. 2013).

      The district court’s sentence must be “sufficient, but not greater than

necessary to comply with the purposes” listed in § 3553(a)(2), including the need

for the sentence to reflect the seriousness of the offense and to promote respect for

the law, the need for adequate deterrence, the need to protect the public, and the

need to provide the defendant with educational or vocational training, medical

care, or other correctional treatment. 18 U.S.C. § 3553(a)(2). The court should

also consider the nature and circumstances of the offense and the history and

characteristics of the defendant, the kinds of sentences available, the guideline

range, pertinent policy statements of the Sentencing Commission, the need to avoid

unwarranted sentencing disparities, and the need to provide restitution to victims.

Id. § 3553(a)(1), (3)–(7).

      We afford deference to the district court in determining whether the

§ 3553(a) factors justify a variance and the extent of that variance. United States v.
                                          3
              Case: 16-11085     Date Filed: 10/27/2016    Page: 4 of 5


Shaw, 560 F.3d 1230, 1238 (11th Cir. 2009). A district court’s decision to impose

a sentence outside the applicable guideline range is entitled the greatest respect

when the court finds a particular case to be outside the “heartland” of typical cases

to which the Sentencing Commission intended the Guidelines to apply.

Kimbrough v. United States, 552 U.S. 85, 109, 128 S. Ct. 558, 574–75, 169 L. Ed.
2d 481 (2007). Alternatively, when the district court varies based solely on its

view that the guideline range fails adequately to reflect the § 3553(a) factors even

in a “mine-run case,” a “closer review” may be appropriate. Id. We will vacate a

sentence because of a variance “only if we are left with the definite and firm

conviction that the district judge committed a clear error of judgment in weighing

the § 3553(a) factors.” United States v. Brown, 772 F.3d 1262, 1267 (11th Cir.

2014) (quotation and alteration omitted).

      Paulson has failed to meet his burden of showing that his sentence was

unreasonable in the light of the record and the § 3553(a) factors. See Tome, 611
F.3d at 1378. The district court’s decision to impose an above-guideline sentence

was not based solely on a policy disagreement with the Sentencing Guidelines and

is therefore not subject to some “closer review” under Kimbrough. See 552 U.S. at

109, 128 S. Ct. at 574–75. The district court did not use the statutory sentencing

range as its “lodestone” for sentencing, nor did it improperly justify its upward

variance by rejecting mitigating factors raised by Paulson. The district court gave

due consideration to the guideline range and clearly stated its reasons for imposing
                                            4
              Case: 16-11085     Date Filed: 10/27/2016    Page: 5 of 5


the upward variance; they were sufficiently compelling to support the variance

here. See Brown, 772 F.3d at 1268. The court explicitly noted the importance of

weighing the statutory factors and engaged in a detailed discussion of several of

those factors, including the seriousness of the offense, the need for deterrence, the

need to protect the public from future harm, and Paulson’s need for correctional

treatment. In concluding that those factors justified an upward variance, the court

considered the specific, individualized facts from Paulson’s case, including

Paulson’s descriptions of the disturbing acts he wanted to perform, his desire to

engage in those acts over “a few visits,” that he was given an opportunity to

change his mind, and that he appeared with sex toys and outfits he intended to use

in performing the disturbing acts he described.

      Thus, under the totality of the circumstances, the § 3553(a) factors support

Paulson’s sentence. See Gonzalez, 550 F.3d at 1324. Moreover, that Paulson’s 20-

year sentence, though well above the guideline sentence, is significantly less than

the statutory maximum penalty of life imprisonment further indicates its

substantive reasonableness. See McKinley, 732 F.3d at 1299. Accordingly, we

affirm Paulson’s sentence.

      AFFIRMED.




                                          5